Citation Nr: 1737097	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  09-48 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent from May 1, 2004 to November 15, 2010, and in excess of 40 percent since November 16, 2010, for lumbar degenerative disc disease (DDD) and intervertebral disc syndrome (IVDS).

2. Entitlement to an initial disability rating in excess of 10 percent from November 24, 2008 to March 14, 2013, for left lower extremity radiculopathy.

3. Entitlement to a rating in excess of 20 percent from March 15, 2013, to April 25, 2016, for left lower extremity radiculopathy.

4. Entitlement to a rating in excess of 40 percent since April 26, 2016, for left lower extremity radiculopathy.

5. Entitlement to an initial rating in excess of 10 percent from November 16, 2010 to March 14, 2013, and a rating in excess of 20 percent since March 15, 2013, for right lower extremity radiculopathy.

6. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder.

7. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 9, 2016.

(The issues of entitlement to service connection for a bilateral knee condition and for left shoulder loss of motion are the subject of a separate Board decision.)


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1981 to April 1981; November 2001 to February 2002; and February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) from April 2009, September 2010, and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The case was remanded in February 2012 and September 2015 for evidentiary development and for new medical examinations. In March 2016, the RO granted an earlier effective date for the Veteran's lumbar DDD/IVDS disability. In September 2016, the RO granted the Veteran a total disability rating effective April 9, 2016. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 
FINDINGS OF FACT

1. The Veteran's lumbar DDD/IVDS manifested with no more than constant pain, flare-ups, tenderness, weakness, stiffness, fatigability, and lack of endurance; decreased lower extremity muscle strength, reflexes and sensation; no ankylosis; IVDS with incapacitating episodes; and range of motion limitations of forward flexion to 5 degrees, extension to 5 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 10 degrees, all with pain.

2. The Veteran's bilateral radiculopathy manifested with no more than mild to severe pain, paresthesias and/or dysesthesias, decreased sensation, and numbness.

3. The Veteran's PTSD manifested with no more than anxiety, depression, persistent re-experiencing of the traumatic event, persistent avoidance of stimuli associated with the traumatic event, hypervigilance, sleep impairment, mild memory loss, and disturbances of mood.

4. The Veteran was gainfully employed between April 9, 2013, and  April 8, 2016. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent from May 1, 2004 to November 15, 2010, and for a rating in excess of 40 percent since November 16, 2010, for lumbar DDD/IVDS have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326 (a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2016).

2. The criteria for a rating of 20 percent from November 24, 2008 to April 25, 2016, for left lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326 (a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2016).

3. The criteria for a rating in excess of 40 percent since April 26, 2016, for left lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326 (a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2016).

4. The criteria for an initial rating in excess of 10 percent from November 
16, 2010 to March 14, 2013, and for a rating in excess of 20 percent since March 15, 2013, for right lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326 (a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2016).

5. The criteria for an initial rating in excess of 50 percent for posttraumatic stress disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326 (a), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

6. For the period from April 9, 2013, to April 8, 2016, the criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.    §§ 3.102, 3.159, 3.326 (a), 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

For claims for increased ratings which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate. See Fenderson v. West, 12 Vet. App. 119 (1999).

A. Lumbar DDD/IVDS and radiculopathy of the lower extremities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

Provision 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint).

Provision 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Degenerative arthritis of the spine is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243), whichever method results in the higher rating. 

Under the General Rating Formula, a 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a. 

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC. Id. at Note (1). The Veteran's lower extremity radiculopathies are rated under DC 8520, which provides ratings for paralysis of the sciatic nerve. A 10 percent rating is warranted for mild incomplete paralysis. A 20 percent rating is warranted for moderate incomplete paralysis, and a 40 percent rating is warranted for moderately severe incomplete paralysis. A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. An 80 percent rating is warranted for complete paralysis. 38 C.F.R.            § 4.124a, DC 8520. Terms such as "mild," "moderate" and "moderately severe" are not defined in the regulatory criteria, and the Board must make considerations as to their applicability to symptoms reported in the record in a manner that is "equitable and just."  See 38 C.F.R. § 4.6.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. at Note (2). 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 38 C.F.R.       § 4.71a, DC 5243. An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1).

The Veteran contends his initial and subsequent disability ratings for his lumbar spine and lower extremity radiculopathies demonstrated symptoms that warranted higher ratings. 

At the February 2005 VA medical examination, the Veteran reported severe flare-ups with pain radiating from his low back down his legs. He reported he did not have bladder or bowel complaints associated with his low back pain. The examiner noted forward flexion to 40 degrees without pain, and to 50 degrees with pain, extension to 30 degrees without pain and 35 degrees with pain, lateral flexion to 25 degrees bilaterally without pain and rotation to 25 degrees bilaterally without pain. Repetitive motion testing decreased the spinal range of motion by 10 degrees. The examiner noted no tenderness with palpation, negative straight-leg testing results, intact reflexes and sensation, and normal posture and gait. X-rays showed degenerative changes with no spondylolisthesis and no loss of vertebral height. The Veteran was diagnosed with degenerative joint disease of the lumbar spine. The examiner did not diagnose radiculopathy. 

At the February 2009 VA medical examination, the Veteran reported constant low back pain, with decreased motion, stiffness, weakness and spasms. He reported flare-ups every two to three months, lasting three to seven days. He also reported numbness and weakness in his lower extremities, with more severe pain in his lower left than lower right. The examiner noted normal posture, but with an abnormal gait, demonstrating as poor propulsion. Muscle testing showed guarding, with pain and tenderness on the left side only, but which the examiner noted did not result in the abnormal gait. The Veteran's left lower extremity showed some minor motor inactivity. The sensory examination showed absent sensation to light touch in the left lower extremity. Lumbar range of motion (ROM) was forward flexion to 50 degrees with pain, extension to 15 degrees with pain, left lateral flexion to 10 degrees with pain, right lateral flexion to 15 degrees with pain, and bilateral lateral rotation to 10 degrees with pain. The Veteran's lumbar spine demonstrated additional limitations with repetitive motion testing, with forward flexion to 40 degrees and extension to 10 degrees. X-rays reconfirmed no spondylolisthesis or IVDS, but did show additional degenerative changes. The Veteran was diagnosed with degenerative disc disease (DDD) of the lumbar spine, and left lower radiculopathy secondary to lumbar spine DDD. The examiner indicated there were no other neurologic abnormalities including bowel or bladder problems related to the Veteran's lumbar spine condition.

At the November 2010 VA medical examination, the Veteran reported additional loss of motion and increased pain with prolonged standing. He also reported weekly severe flare-ups lasting several hours. He reported numbness, paresthesias, fatigue, decreased motion, stiffness, weakness, spasms and constant, moderate spinal pain. He also reported sharp radiating pain down both lower extremities. The examiner noted the Veteran's spinal posture was normal, but that his gait was abnormal, favoring the left side. The examiner noted the Veteran did not demonstrate kyphosis, ankylosis or other abnormal spinal curvatures. The examiner noted muscle guarding, pain with motion, and tenderness, but also noted the muscle tenderness and guarding did not result in the Veteran's abnormal gait. Lumbar ROM testing showed forward flexion to 30 degrees with pain, extension to 10 degrees with pain, left lateral flexion to 15 degrees with pain, left lateral rotation to 10 degrees with pain, right lateral flexion to 12 degrees with pain, and right lateral rotation to 10 degrees with pain. 

While there was objective evidence of pain with repetitive testing, there was no additional loss of range of motion. The Veteran's reflex examination found hypoactive reflexes in the ankles bilaterally. Sensory testing in the right lower extremity showed normal position, decreased sensation in the lateral foot and toes, with normal light touch response and no dysesthesias. Sensory testing the left lower extremity showed normal position, absent sensation in the great toe and decreased sensation in the rest of the toes, decreased light touch sensation in the toes, and no dysesthesias. The motor examination found active movement against some resistance in the left ankle/foot, but otherwise normal motor findings for hips and knees bilaterally, and for the right ankle/foot. The examiner confirmed the left lower extremity radiculopathy with nerve dysfunction and neuralgia but without paralysis or neuritis, and also diagnosed the Veteran with right lower extremity radiculopathy with nerve dysfunction and neuralgia, but without paralysis or neuritis. The examiner indicated there were no other neurologic abnormalities including bowel or bladder problems related to the Veteran's lumbar spine condition.

June 2011 VA physical therapy notes indicate the Veteran continued to complain of low back pain, and numbness and tingling in the legs. 

At the August 2012 VA medical examination, the Veteran reported sharp pain and numbness down his left leg when he twisted his body. He also reported flare-ups. Lumbar ROM testing showed forward flexion to 15 degrees without pain and 5 degrees with pain, extension to 5 degrees with or without pain, right lateral flexion to 10 degrees without pain and to 5 degrees with pain, left lateral flexion to 5 degrees with or without pain, right lateral rotation to 10 degrees with or without pain, and left lateral rotation to 10 degrees with or without pain. Repetitive testing showed forward flexion to 10 degrees, extension to 5 degrees, bilateral flexion to 5 degrees, and bilateral rotation to 10 degrees. 

Functional loss factors included less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing and/or weight-bearing. The Veteran demonstrated localized tenderness or pain on palpation, but without muscle guarding. Muscle strength was normal in the hips, ankles, and feet, with active movement against some resistance in the knees bilaterally. The Veteran had normal reflexes in the knees and ankles bilaterally. Sensory testing showed normal results for light touch testing on the right side, but decreased results for the left upper thigh, knee, lower leg/ankle and foot/toes. The Veteran's straight-leg test was negative bilaterally. The Veteran's radiculopathy testing for the left lower extremity showed severe constant pain, severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness. The Veteran's right lower extremity showed no constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness. The examiner indicated there were no other neurologic abnormalities including bowel or bladder problems related to the Veteran's lumbar spine condition. 

The examiner diagnosed the Veteran with moderate incomplete paralysis of the right lower extremity, and severe incomplete paralysis of the lower left extremity. His lumbar spine did not demonstrate IVDS. The examiner noted the Veteran demonstrated an antalgic gait, with difficulty getting on and off the examination table. X-rays confirmed arthritis with no vertebral fracture, no spondylolysis or spondylolisthesis, and normal vertebral height. The Veteran's lumbar spine demonstrated several bulging discs, which the examiner noted correlated to the Veteran's radiculopathy. 

At the April 2013 VA medical examination, the Veteran reported persistent low back pain, with sharp pain when he twists. He also reported reduced mobility, including when he bends, and flare-ups with acute pain that would last several hours. Lumbar ROM testing showed forward flexion to 30 degrees without pain and to 25 degrees with pain, extension to 5 degrees with or without pain, right lateral flexion to 10 degrees with or without pain, left lateral flexion to 10 degrees with or without pain, right lateral rotation to 15 degrees with pain and to 10 degrees without pain, and left lateral rotation to 15 degrees with pain and to 10 degrees without pain. Repetitive use testing showed forward flexion to 30 degrees, extension to 5 degrees, lateral flexion to 10 degrees bilaterally, and lateral rotation to 15 degrees bilaterally. Functional loss factors included less movement than normal, weakened movement, and pain on movement. The Veteran's lumbar spine demonstrated localized tenderness or pain on palpation with muscle guarding or spasms but which did not result in an abnormal gait or contour. Muscle strength was normal for the hips bilaterally, active movement with some resistance in the knees bilaterally, normal for the right ankle and toes, but active movement with some resistance for the left ankle and toes. Reflex testing was normal for the knees and ankles bilaterally. Sensory testing showed normal results for the thigh, knee, and lower leg/ankle bilaterally, but decreased for the right foot/toes and normal for the left foot/toes. 

The examiner noted the Veteran could not distinguish pinprick sensation in his right toes. The Veteran tested positive for straight-leg testing, bilaterally. The Veteran's radiculopathy symptoms for his lower right extremity included no constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias and moderate numbness. His left lower extremity symptoms included moderate constant pain, no intermittent pain, no paresthesias and/or dysesthesias and no numbness. The examiner diagnosed the Veteran's bilateral radiculopathy as moderate incomplete paralysis of his sciatic nerves. He also noted the Veteran's lumbar spine demonstrated IVDS with incapacitating episodes of at least six weeks in the last 12 months. Arthritis and multiple herniated discs were confirmed. 

At the April 2016 VA medical examination, the Veteran reported constant dull pain in his low back with flare-ups caused by twisting or prolonged sitting. Lumbar ROM testing showed forward flexion to 30 degrees with pain, extension to 5 degrees with pain, right lateral flexion to 5 degrees with pain, left lateral flexion to 10 degrees with pain, and lateral rotation to 10 degrees bilaterally with pain. There was objective evidence of localized tenderness or pain on palpation. The Veteran was able to perform repetitive use testing with no additional loss of function or ROM. The Veteran demonstrated guarding which resulted in an abnormal gait or contour. Functional loss factors included disturbance of locomotion, interference with sitting and standing, and pain. The Veteran demonstrated normal muscle strength in his right hip, knee, ankle and great toe, and demonstrated normal muscle strength in his left hip and ankle and active movement against some resistance in his left knee and great toe. The Veteran demonstrated muscle atrophy in his left mid-thigh. He also demonstrated normal reflexes in the knees bilaterally, but hypoactive reflexes in his right ankle and absent reflexes in his left ankle. Sensory testing showed normal results in the Veteran's upper thighs and knees bilaterally, but normal results in the right leg/ankle and decreased in the left leg/ankle, and decreased results in the foot/toes bilaterally. The Veteran's right leg tested negative for straight-leg testing, and his left leg tested positive. The Veteran's right lower extremity radiculopathy symptoms demonstrated as no constant pain, mild intermittent pain, moderate paresthesias and/or dysesthesias and mild numbness, and his left lower extremity symptoms included no constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness. 

The examiner indicated the Veteran's bilateral radiculopathy demonstrated as moderately severe incomplete paralysis, affecting his sciatic nerves. The Veteran's lumbar spine did not demonstrate ankylosis, but did demonstrate IVDS with no incapacitating episodes in the past 12 months.

During the entire period on appeal, the Veteran's lumbar DDD/IVDS manifested with no more than constant pain, flare-ups, tenderness, weakness, stiffness, fatigability, and lack of endurance; decreased lower extremity muscle strength, reflexes and sensation; no ankylosis; IVDS with incapacitating episodes; and range of motion limitations of forward flexion to 5 degrees, extension to 5 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 10 degrees, all with pain. The Veteran's bilateral radiculopathy manifested with no more than mild to severe pain, paresthesias and/or dysesthesias, decreased sensation, and numbness.

Given these facts, the Board finds that the Veteran's lumbar DDD/IVDS most closely approximates a 20 percent rating from May 1, 2004 to November 15, 2010, and 40 percent since November 16, 2010. A rating of 40 percent is not warranted from May 1, 2004, to November 15, 2010, because the Veteran's lumbar spine did not demonstrate forward flexion to 30 degrees or less or ankylosis. A rating of 50 percent is not warranted since November 16, 2010, because the Veteran's lumbar spine does not demonstrate ankylosis. 

The Board also finds that the Veteran's left lower extremity most closely approximates a 20 percent rating from November 24, 2008 to April 25, 2016, and 40 percent since April 26, 2016. A rating of 40 percent is not warranted from November 28, 2008 to April 25, 2016, because the Veteran's left lower extremity radiculopathy did not demonstrate symptoms of moderately severe incomplete paralysis. A rating of 60 percent is not warranted since April 25, 2016, because his radiculopathy did not demonstrate symptoms of severe incomplete paralysis with marked muscular atrophy. 

The Board also finds the Veteran's right lower extremity most closely approximates a 10 percent rating from November 16, 2010, to March 14, 2013, and a 20 percent rating since March 15, 2013. A 20 percent rating is not warranted from November 16, 2010 to March 14, 2013, because the Veteran's right lower extremity radiculopathy did not demonstrate symptoms of moderate incomplete paralysis. A rating of 40 percent is not warranted since March 15, 2013, because his radiculopathy does not demonstrate moderately severe symptoms. 

While the Veteran demonstrated IVDS with incapacitating episodes warranting a 60 percent rating during a portion of the appellate period, the Veteran would lose his bilateral radiculopathy ratings if he were rated solely under Diagnostic Code 5243. See 38 C.F.R. § 4.71a, Note 1. Given the Veteran's reported symptoms, it is to the Veteran's overall benefit that he maintains separate ratings for his lumbar DDD/IVDS and bilateral radiculopathy ratings. See 38 C.F.R. § 4.25.

B. Posttraumatic stress disorder

The General Rating Formula for PTSD is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 
38 C.F.R. § 4.130 (2016).

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DCs. See id. VA must consider all symptoms of a claimant's disorder that affect his or her occupational and social impairment. See id. at 443. If the evidence demonstrates that a claimant has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id. VA must consider all of the claimant's symptoms and resulting functional impairment as shown by the evidence in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination. See id.

The Veteran's records include evaluations based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which includes Global Assessment Functioning (GAF) scores. GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." DSM-IV; see Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

According to DSM-IV, a score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id. A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." Id. The Court has found that certain scores may demonstrate a specific level of impairment. See Richard, 9 Vet. App. at 267; see also Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although a medical professional's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See VAOPGCPREC 10-95 (March 31, 1995).

At a July 2010 examination with Dr. C., the examiner noted the Veteran was alert, fully oriented, and appropriately groomed with good hygiene. The Veteran's anxiety level was appropriate and he demonstrated normal psychomotor activity with no involuntary movements. The examiner noted the Veteran was in noticeable pain when he walked, sat or stood. The Veteran was cooperative, friendly, open and comfortable during the examination process. The examiner noted the Veteran's mood was frustrated and his affect appeared constricted. The Veteran repeatedly mentioned his pain, physical limitations and anxiety symptoms. 

However, the Veteran's speech was relevant and appropriate in rate and volume, with no aphasia or dysphasia noted. The Veteran did not demonstrate disturbance in form or content of thought, and the examiner did not observe hallucinatory or delusional activity. The examiner noted adequate cognitive functioning and average intellectual functioning. The Veteran was oriented to person, place, time and circumstance, with unimpaired memory processes. The examiner noted significant impairment in delayed recall functioning and moderately impaired concentration. The examiner noted the Veteran walked with a limp and that he appeared able to manage his own self-care. The Veteran denied significant neurological issues such as confusion, dizzy spells, balance problems or vision changes. The examiner noted the Veteran appeared able to make reasonable decisions. The Veteran denied suicidal or homicidal ideation and past attempts. The examiner noted insight and judgment were satisfactory. The examiner assessed the Veteran with chronic PTSD, major depressive disorder, dysthymic disorder, generalized anxiety disorder and pain disorder, and gave him a GAF score of 45. 

At a September 2010 VA psychological examination, the Veteran's appearance was clean and his psychomotor activity was unremarkable. He was cooperative, with normal affect and demonstrated a good mood. The examiner noted the Veteran demonstrated attention disturbance, appearing easily distracted during the serial 7 test. The Veteran was oriented to person, time and place, and his thought process and content were unremarkable. The Veteran did not demonstrate delusional, but did report visual hallucinations that were not persistent. The Veteran reported sleep impairment, that he worked the night shift, and that he only needed two to three hours of sleep a night to function. The Veteran reported he had panic attacks two to three times a week, which made it difficult for him to sleep. The Veteran did not demonstrate inappropriate behavior, did not report obsessive or ritualistic behavior, and did not demonstrate the presence of homicidal or suicidal thoughts. The Veteran demonstrated good impulse control, the ability to maintain minimum personal hygiene, with no problems with daily living activities. The examiner noted mildly impaired immediate memory recall. The Veteran reported his general combat experiences, including witnessing the suffering of others, as his PTSD stressors. The examiner noted the Veteran demonstrated persistent re-experiencing of his stressors, persistent avoidance of stimuli associated with the stressors, and persistent symptoms of increased arousal, all which caused clinically significant distress. The examiner assessed the Veteran with chronically mild to moderately severe PTSD, with a GAF score of 55.
 
At the April 2013 VA psychological examination, the examiner noted the Veteran demonstrated anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, and impaired impulse control. The Veteran reported he did not have any psychiatric hospitalizations, was not taking any psychiatric medication and was not undergoing any psychological therapy. The examiner reconfirmed the Veteran's PTSD diagnosis, noting the Veteran had been exposed to a traumatic event that caused the Veteran to respond with intense fear, helplessness or horror, that the Veteran persistently re-experienced the trauma, that the Veteran persistently avoided stimuli associated with the traumatic event, and that the Veteran demonstrated persistent symptoms of increased arousal, including difficulty sleeping, irritability, difficulty concentrating, and hypervigilance. The examiner indicated the Veteran demonstrated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. He assessed the Veteran with the same previous GAF score of 55. 

At the April 2016 VA psychological examination, the examiner confirmed the diagnosis of PTSD. The examiner noted the Veteran was receiving mental health treatment since June 2013, which included attending therapy sessions and taking prescription medication. The examiner noted the Veteran demonstrated depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss and disturbances of motivation and mood. However, the Veteran denied any suicidal or homicidal ideation. He was alert, fully oriented, and cooperative. The examiner opined the Veteran demonstrated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation. He assessed the Veteran with chronic moderate PTSD, with a GAF score of 55.

During the appellate period, the Veteran's PTSD manifested with no more than anxiety, depression, persistent re-experiencing of the traumatic event, persistent avoidance of stimuli associated with the traumatic event, hypervigilance, sleep impairment, mild memory loss, and disturbances of mood. 

Given these facts, the Board finds the Veteran's PTSD most closely approximates a 50 percent rating throughout the appellate period. Although there is no question that the Veteran's disorder has caused some memory loss and sleep deprivation, the frequency and severity of his symptoms have not substantially effected his activities of daily living. A 70 percent rating is not warranted because the Veteran has not demonstrated suicidal or homicidal ideation, an inability to function independently, impaired impulse control, spatial disorientation, or neglect of personal hygiene. He has clearly demonstrated certain combat-related avoidance behaviors, but has nonetheless maintained an ability to function independently and performed activities of daily living. 

Total Disability Based on Individual Unemployability

The Veteran contends he was unable to gain or maintain any type of substantially gainful employment during the appellate period. 

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16 (a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b).

Provision 38 C.F.R. § 4.16 (a) establishes that the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R.        §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

During the appellate period, the Veteran submitted claims for individual unemployability on April 9, 2013, October 25, 2013, and February 12, 2016. In September 2016, the RO granted the Veteran TDIU as of April 9, 2016. Therefore, the period on appeal is April 9, 2013, to April 8, 2016.

Service-connected disability compensation during the period on appeal was in effect for PTSD at 50 percent, lumbar DDD/IVDS at 40 percent, left lower extremity radiculopathy at 20 percent, right lower extremity radiculopathy at 20 percent, tinnitus at 10 percent, and right shoulder degenerative joint disease at 10 percent, with a non-compensable rating for bilateral hearing loss. The combined rating for these disabilities was 90 percent.  The initial threshold requirements for entitlement to TDIU are thus met. However, the evidence weighs against an award of TDIU prior to April 9, 2016.

The Veteran was employed during the period on appeal by Precision Services, Inc., as a rest stop attendant. At the April 5, 2016, VA psychological examination for PTSD, he reported he was working full-time in this position for the past 13 years. He reported he seldom missed work and that he got along well with his fellow employees. On April 8, 2016, the Veteran submitted a written statement indicating he resigned from this position because of his service-connected disabilities. 

The claim for TDIU prior to April 9, 2016 is denied. The Veteran was gainfully employed during the stated period.  


ORDER

Entitlement to an initial disability rating in excess of 20 percent from May 1, 2004 to November 15, 2010, and in excess of 40 percent since November 16, 2010, for lumbar degenerative disc disease (DDD) and intervertebral disc syndrome (IVDS) is denied.

Entitlement to an initial disability rating in excess of 10 percent from November 24, 2008 to March 14, 2013, for left lower extremity radiculopathy is granted.

Entitlement to a rating in excess of 20 percent from March 15, 2013, to April 25, 2016, for left lower extremity radiculopathy is denied.

Entitlement to a rating in excess of 40 percent since April 26, 2016, for left lower extremity radiculopathy is denied.

Entitlement to an initial rating in excess of 10 percent from November 16, 2010 to March 14, 2013, and a rating in excess of 20 percent since March 15, 2013, for right lower extremity radiculopathy is denied.

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder is denied.

TDIU prior to April 9, 2016, is denied.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


